DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. After careful review and consideration of applicant’s arguments, examiner believes the arguments to persuasive.  The prior art Gilbert et al. (U.S. Publication No. 2014/0113828 A1) discloses an apparatus for use in or with an appliance or device, the apparatus comprising: a first modified ELR nanowire or tape formed into a first three dimensional coiled shape, wherein the first modified ELR nanowire or tape is formed of a modified ELR film having a first layer of an ELR material and a second layer of a modifying material bonded to the ELR material; a second modified ELR nanowire or tape formed into a second three dimensional coiled shape, wherein the second modified ELR nanowire or tape is formed of a modified ELR film having a first layer of an ELR material and a second layer of a modifying material bonded to the ELR material; wherein the first three dimensional coil and the second three dimensional coil are positioned such that an inductance may be mutually induced between the first three dimensional coil and the second three dimensional coil; an output electrical port for coupling the first three dimensional coil with the appliance or device to be protected; and an electrical power input port for receiving external electrical power, wherein the input port is coupled to the second three dimensional coil.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a high voltage electric power capacitor comprising a plurality of capacitor packs housed within a cannister; a current sensor measuring an electric current through a selected capacitor pack comprising a radio transmitting a first signal representative of the electric current through a selected capacitor pack.”

Allowable Subject Matter

2.    Claims 1-20 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a high voltage electric power capacitor comprising a plurality of capacitor packs housed within a cannister; a current sensor measuring an electric current through a selected capacitor pack comprising a radio transmitting a first signal representative of the electric current through a selected capacitor pack.”

Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “a high voltage electric power capacitor comprising a plurality of capacitor packs housed within a cannister, comprising: for each capacitor pack:
a current sensor measuring an electric current through an associated capacitor pack comprising a radio transmitting a first signal representative of the electric current through a selected capacitor pack.”

	Claims 2, 3 and 6-10 are allowable due to their dependencies on claim 1; claims 4 and 5 are allowable due to its dependency on claim 3; claims 12, 13 and 16-20 are allowable due to their dependencies on allowable claim 11; claims 14 and 15 are allowable due to their dependencies on claim 13. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866